Exhibit 10.1

SECOND AMENDMENT TO

CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (“Second Amendment”) is made and
entered into as of the 12th day of December, 2008 (the “Second Amendment
Effective Date”), by and among THE FINISH LINE, INC., an Indiana corporation
(“Finish Line”), THE FINISH LINE USA, INC., an Indiana corporation (“FLU”), THE
FINISH LINE DISTRIBUTION, INC., an Indiana corporation (“FLD”) and FINISH LINE
TRANSPORTATION CO., INC., an Indiana corporation (“FLTC”; and collectively with
Finish Line, FLU and FLD, the “Borrowers”; and each a “Borrower”), THE FINISH
LINE, INC., as Borrower Representative, SPIKE’S HOLDING, LLC, an Indiana limited
liability company (“Spike”), and THE FINISH LINE MAN ALIVE, INC., an Indiana
corporation (“FLMA”; and collectively with Spike, the “Guarantors”; and each a
“Guarantor”), the Lenders (as defined in the Credit Agreement referred to below)
and NATIONAL CITY BANK, a national banking association, in its capacity as
contractual representative for itself and the other Lenders (“Agent”).

Recitals

1. The Borrowers, the Lenders and the Agent are parties to a Credit Agreement,
dated as of February 25, 2005 (as amended by that certain First Amendment to
Credit Agreement, the “Credit Agreement”).

2. The Borrowers have requested that the Lenders and the Agent agree to amend
the Credit Agreement and the other Loan Documents in certain respects to
contemplate and permit Letters of Credit with expiration dates occurring after
the Revolving Loan Termination Date.

3. Subject to the terms and conditions stated in this Second Amendment and
pursuant to and in accordance with Section 9.3 of the Credit Agreement, the
Lenders and the Agent are willing to modify and amend the Credit Agreement as
provided in this Second Amendment.

Agreement

NOW THEREFORE, the Borrowers, the Guarantors, the Lenders and the Agent agree as
follows:

1. Definitions. All terms used in the Recitals and in this Second Amendment that
are defined in the Credit Agreement and are not otherwise defined herein are
used in this Second Amendment with the meanings ascribed to them in the Credit
Agreement, as amended by this Second Amendment.

2. Amendments to Credit Agreement. Each of the following amendments shall be
effective as of the Second Amendment Effective Date.

(a) Amendment To Restriction Of Letter Of Credit Expiration Dates.
Section 3.3(ii) of the Credit Agreement is hereby deleted in its entirety and
shall be deemed to read as follows as of the Second Amendment Effective Date:

“(ii) issue any Letter of Credit which has an expiration date later than the
date which is one (1) year after the Revolving Loan Termination Date; provided
that Letters of Credit Outstanding on the Revolving



--------------------------------------------------------------------------------

Loan Termination Date shall be either (i) fully supported by a clean letter of
credit issued by a financial institution having a long-term debt rating of AAA
or higher by Standard & Poor’s Ratings Group or Aaa or higher by Moody’s
Investors Service, Inc., or (ii) collateralized, until the expiry date thereof
for cancellation, by the deposit with the Agent of cash in an amount equal to
one hundred two and one half percent (102.5%) times the amount available for
drawing under all then outstanding Letters of Credit issued thereunder, plus
fees that would be due thereunder through the applicable expiry date.”

3. Amendment of Other Loan Documents. All references to the Credit Agreement in
the other Loan Documents shall mean the Credit Agreement, as modified and
amended by this Second Amendment and as it may be further amended, modified,
extended, renewed, supplemented and/or restated from time to time and at any
time. The other Loan Documents are hereby modified and amended to the extent
necessary to conform them to, or to cause them to accurately reflect, the terms
of the Credit Agreement, as modified by this Second Amendment. Except as
otherwise expressly provided herein, all of the terms and provisions of the
Credit Agreement and the other Loan Documents, as modified and amended by this
Second Amendment, remain in full force and effect, and fully binding on the
parties thereto and their respective successors and assigns.

4. Binding on Successors and Assigns. All the terms and provisions of this
Second Amendment shall be binding upon and inure to the benefit of the parties
hereto, their respective successors, assigns and legal representatives. Whenever
in this Second Amendment any of the parties hereto is referred to, such
reference shall be deemed to include the successors and assigns of such party.

5. Representations and Warranties. Each Borrower represents and warrants to the
Lenders and the Agent that:

(a)(i) The execution, delivery and performance of this Second Amendment and all
agreements and documents delivered pursuant hereto by the Borrowers and the
Guarantors have been duly authorized by all necessary action and do not and will
not violate any provision of any law, rule, regulation, order, judgment,
injunction, or writ presently in effect applying to the Borrowers or the
Guarantors (or any of them), or any of their respective constituent documents,
or result in a breach of or constitute a default under any material agreement,
lease or instrument to which any of the Borrowers or the Guarantors is a party
or by which any of the Borrowers or the Guarantors, or any of their respective
properties, may be bound or affected; (ii) no authorization, consent, approval,
license, exemption or filing of a registration with any court or governmental
department, agency or instrumentality is or will be necessary to the valid
execution, delivery or performance by the Borrowers or the Guarantors of this
Second Amendment and all agreements and documents delivered pursuant hereto; and
(iii) this Second Amendment and all agreements and documents delivered pursuant
hereto by the Borrowers and the Guarantors are the legal, valid and binding
obligations of the Borrowers and the Guarantors, as applicable, as a signatory
thereto, and enforceable against the Borrowers and the Guarantors, as
applicable, in accordance with the terms thereof.

(b) After giving effect to the amendments contained in this Second Amendment,
the representations and warranties contained in Article VI of the Credit
Agreement are true and correct on and as of the Second Amendment Effective Date
with the same force and effect as if made on and as of the Second Amendment
Effective Date, except that the representation in Section 6.4 of

 

-2-



--------------------------------------------------------------------------------

the Credit Agreement shall be deemed to refer to the financial statements of the
Borrowers most recently delivered to the Agent prior to the Second Amendment
Effective Date.

(c) No Default or Unmatured Default has occurred and is continuing or will exist
under the Credit Agreement as of the Second Amendment Effective Date.

(d) The Borrowers’ constituent documents have not been amended or otherwise
changed since February 25, 2005.

6. Consent and Representations of the Guarantors.

(a) Each of the undersigned Guarantors, by its execution of this Second
Amendment, expressly consents to the execution, delivery and performance by the
Borrowers of this Second Amendment and each of the other documents, instruments
and agreements to be executed pursuant hereto, and agrees that neither the
provisions of this Second Amendment nor any action taken or not taken in
accordance with the terms of this Second Amendment shall constitute a
termination, extinguishment, release or discharge of any of its obligations
under the Guaranty to which such Guarantor is a signatory or provide a defense,
set-off, or counterclaim to it with respect to any of its obligations under such
Guaranty or any other Loan Documents. Each of the undersigned Guarantors affirms
to the Agent and the Lenders that the Guaranty to which such Guarantor is a
signatory is in full force and effect, is a valid and binding obligation of such
Guarantor and, subject to the limitations stated in such Guarantor’s Guaranty,
continues to secure and support the Obligations, the payment of which is
guaranteed by such Guarantor thereunder.

(b)(i) Each of the Guarantors, by its execution of this Second Amendment,
represents and warrants that the execution, delivery, and performance of this
Second Amendment and all agreements and documents delivered pursuant hereto by
it have been duly authorized by all necessary entity action and do not and will
not violate any provision of any law, rule, regulation, order, judgment,
injunction, or writ presently in effect applying to such Guarantor, or the
constituent documents of such Guarantor, or result in a breach of or constitute
a default under any material agreement, lease or instrument to which such
Guarantor is a party or by which such Guarantor or any of its properties may be
bound or affected; (ii) no authorization, consent, approval, license, exemption
or filing of a registration with any court or governmental department, agency or
instrumentality is or will be necessary to the valid execution, delivery or
performance by such Guarantor of this Second Amendment and all agreements and
documents delivered pursuant hereto; and (iii) this Second Amendment and all
agreements and documents delivered pursuant hereto by such Guarantor are the
legal, valid and binding obligations of such Guarantor, as signatory thereto,
and enforceable against such Guarantor in accordance with their respective
terms.

(c) The request for and the grant of the confirmations, consents and waivers
given herein shall not establish a course of conduct or dealing between the
Agent and the Lenders and the Guarantors and shall not impose any obligation on
the Agent or the Lenders to consult with, notify or obtain the consent of the
Guarantors in the future if the financial accommodations provided by the Agent
and/or the Lenders to the Borrowers should be revised, amended or increased.

(d) Each Guarantor represents and warrants that its constituent documents have
not been amended or otherwise changed since February 25, 2005.

 

-3-



--------------------------------------------------------------------------------

7. Conditions. The obligation of the Lenders and the Agent to execute and to
perform this Second Amendment shall be subject to full satisfaction of the
following conditions precedent on or before the Second Amendment Effective Date:

(a) The Agent shall have received copies, certified as of the Second Amendment
Effective Date by the Secretary or Assistant Secretary of each Borrower and each
Guarantor, of such corporate documents or resolutions of each Borrower and each
Guarantor as the Lenders or the Agent may request evidencing necessary corporate
action by each Borrower and each Guarantor with respect to this Second Amendment
and all other agreements or documents delivered pursuant hereto as the Lenders
or the Agent may request.

(b) This Second Amendment shall have been (i) duly executed and delivered by the
Borrowers and the Guarantors to the Lenders and the Agent and (ii) executed by
the Lenders and the Agent.

(c) The Borrowers shall have paid all costs and expenses incurred by the Lenders
and the Agent in connection with the negotiation, preparation and closing of
this Second Amendment and the other documents and agreements delivered pursuant
hereto, including the reasonable fees and out-of-pocket expenses of Baker &
Daniels LLP, special counsel to the Agent.

(d) The Agent shall have received such additional opinions, agreements,
documents, instruments, resolutions and certifications, fully executed by the
applicable parties, as may be reasonably requested by the Lenders and the Agent.

8. Further Assurances. Each of the Borrowers, the Guarantors, the Lenders and
the Agent, as the case may be, shall duly execute and deliver, or cause to be
executed and delivered, such further instruments and perform or cause to be
performed such further acts as may be necessary or proper in the reasonable
opinion of the Agent to carry out the provisions and purposes of this Second
Amendment.

9. Waiver of Defenses and Claims. In consideration of the accommodations
provided to the Borrowers by the Lenders and the Agent as contemplated by this
Second Amendment, the Borrowers and the Guarantors hereby waive, release, and
forever discharge the Lenders and the Agent from and against any and all rights,
claims or causes of actions against the Lenders and the Agent arising under
their actions or inactions with respect to the Loan Documents or any security
interest, lien or collateral in connection therewith as well as any and all
rights of set off, defenses, claims, causes of action and any other bar to the
enforcement of the Loan Documents which exist as of the Second Amendment
Effective Date.

10. Governing Law. This Second Amendment shall be governed by, and construed in
accordance with, the laws of the State of Indiana, without regard to its
principles of conflicts or choice of law rules.

11. Survival. All covenants, agreements, undertakings, representations, and
warranties made in this Second Amendment shall survive the execution and
delivery of this Second Amendment, and shall not be affected by any
investigation made by any party.

12. Entire Agreement. This Second Amendment constitutes and expresses the entire
understanding between the parties hereto with respect to the subject matter
hereof, and

 

-4-



--------------------------------------------------------------------------------

supersedes all prior agreements and understandings, commitments, inducements or
conditions with respect thereto, whether express or implied, oral or written.

13. Counterparts. This Second Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one agreement. In the event any party
executes and delivers this Second Amendment via facsimile, such party hereby
agrees that for the purposes of enforcement and all applicable statutes, laws
and rules, including, without limitation, the Uniform Commercial Code, rules of
evidence and statutes of fraud: (i) the facsimile signature of such party shall
constitute a binding signature of such party as a symbol and mark executed and
adopted by such party with a present intention to authenticate this Second
Amendment; (ii) the facsimile of this Second Amendment shall constitute a
writing signed by such party; and (iii) the facsimile of this Second Amendment
shall constitute an original of and best evidence of this Second Amendment.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURES APPEAR ON FOLLOWING PAGES]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Credit Agreement to be executed and delivered by their duly authorized officers
as of the date set forth above.

 

THE FINISH LINE, INC.,   as a Borrower and as Borrower Representative By:  
    /s/ Gary D. Cohen  

Name: Gary D. Cohen

Title:   Executive Vice President, General

             Counsel and Secretary

Address: 3308 North Mitthoeffer Road

       Indianapolis, Indiana 46235

Attention: Beau J. Swenson Telephone No.: 317-899-1022 Facsimile No.:
317-613-6950 THE FINISH LINE USA, INC.,   as a Borrower By:       /s/ Gary D.
Cohen  

Name: Gary D. Cohen

Title:   Executive Vice President, General

             Counsel and Secretary

Address: 3308 North Mitthoeffer Road

       Indianapolis, Indiana 46235

Attention: Beau J. Swenson Telephone No.: 317-899-1022 Facsimile No.:
317-613-6950

 

-6-



--------------------------------------------------------------------------------

FINISH LINE TRANSPORTATION CO., INC.,   as a Borrower By:       /s/ Gary D.
Cohen  

Name: Gary D. Cohen

Title:   Vice President and Secretary

Address: 3308 North Mitthoeffer Road

       Indianapolis, Indiana 46235

Attention: Beau J. Swenson Telephone No.: 317-899-1022 Facsimile No.:
317-613-6950 THE FINISH LINE DISTRIBUTION, INC.,   as a Borrower By:       /s/
Gary D. Cohen  

Name: Gary D. Cohen

Title:   Executive Vice President, General

             Counsel and Secretary

Address: 3308 North Mitthoeffer Road

       Indianapolis, Indiana 46235

Attention: Beau J. Swenson Telephone No.: 317-899-1022 Facsimile No.:
317-613-6950

 

-7-



--------------------------------------------------------------------------------

SPIKE’S HOLDING, LLC,   as a Guarantor By:       /s/ Linda M. Disher  

Name: Linda M. Disher

Title:   President

Address: 3308 North Mitthoeffer Road

       Indianapolis, Indiana 46235

Attention: Beau J. Swenson Telephone No.: 317-899-1022 Facsimile No.:
317-613-6950 THE FINISH LINE MAN ALIVE, INC.,   as a Guarantor By:       /s/
Gary D. Cohen  

Name: Gary D. Cohen

Title:   Secretary

Address: 3308 North Mitthoeffer Road

       Indianapolis, Indiana 46235

Attention: Beau J. Swenson Telephone No.: 317-899-1022 Facsimile No.:
317-613-6950

 

-8-



--------------------------------------------------------------------------------

 

NATIONAL CITY BANK,

as Agent, as Arranger, as a Lender, as an Issuing

Bank and as the Swing Line Bank

By:       /s/ Christopher A. Susott Name:   Christopher A. Susott Title:   Vice
President

Address:      National City Bank      Suite 200 E      One National City Center
     Indianapolis, Indiana 46255

Attention: Christopher A. Susott Telephone No.:   317-267-7422 Facsimile No.:  
317-267-8899

 

-9-



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:       /s/ Megan Collins Name: Megan
Collins Title:   Vice President Address:   Bank of America, N.A.   IL-231-06-40
  231 S. LaSalle Street   Chicago, Illinois 60697 Attention: Megan Collins
Telephone No.: Facsimile No.:

 

-10-



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:       /s/ Phillip McCaulay Name:
Phillip McCaulay Title:   Vice President Address:   The Northern Trust Company  
50 South LaSalle Street, B-2   Chicago, Illinois 60675 Attention: Phillip
McCaulay Telephone No.: 312-557-2816 Facsimile No.: 312-444-7028

 

-11-



--------------------------------------------------------------------------------

REGIONS BANK as a Lender By:       /s/ Scott A. Dvornik Name: Scott A. Dvornik
Title:   Vice President Address:   Regions Bank   One Indiana Square   Suite 227
  Indianapolis, Indiana 46204 Attention: Scott A. Dvornik Telephone No.:
317-221-6087 Facsimile No.: 317-221-6120

 

-12-



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender By:       /s/ David W. O’Neal Name: David W.
O’Neal Title:   Vice President Address:   Fifth Third Bank   251 N. Illinois
Street, Suite 1200   Indianapolis, IN 46204 Attention: David W. O’Neal Telephone
No.: 317-383-2288 Facsimile No.: 317-340-2320

 

-13-